Title: To Thomas Jefferson from Craven Peyton, 31 March 1826
From: Peyton, Craven
To: Jefferson, Thomas


Dear Sir
Monteagle
March 31st 1826.
I am induced to address You, On the presumption that both might be benefited. And in a way, that the Law fully Authorises eathar by an exchange of Land Or sale to you, Of this tract. to be valued by the same Gentn that value Yours & On the same terms Or principals. from which I woud be willing to make to You, a deduction Of three thousand Dollars—from the valuation, If desirable to you this arrangement woud  convert Your Mountain Land into Low grounds, of the very first quality & in such bodies as to be capable Of producing One hundred Hhds Tobo in a body. There is about 1653 acres in the tract and woud make three very good farms & not more is One reason why I have been for many years anxious to sell it Not admitting of a devitin amongst so many children, as I have & the Amt vested in Western Lands to them woud be of much more value. if such an arrangement might meet your wishes & it was further agreeable to you I woud be willing for all the negroes stock & indeed every thing On the Land for you to have, I have rased the most of the negroes and I do suppose they woud prefer remaining On the farm, & I shoud be willing to indulge them, Among the Numbar there is some very good Crop hands & some good house servants. I have not a doubt to any amount in Ticketts woud sell in a very short time; indeed the correct feelings of the People towards you, no, no, bounds of Gratitude after considaring the proposition if it may meet your wishes. I shall be glad to hear from you,with great & sincere EsteemC. Peyton